Case 2:19-cv-09723-VAP-KS Document 9 Filed 11/21/19 Page 1 of 2 Page ID #:32
Case 2:19-cv-09723-VAP-KS Document 9 Filed 11/21/19 Page 2 of 2 Page ID #:33



definition of a “high-frequency litigant” as provided by California Civil Procedure Code
sections 425.55(b)(1) & (2). Plaintiff shall file a Response to this Order to Show
Cause by no later than December 4, 2019. Failure to timely or adequately respond to
this Order to Show Cause may, without further warning, result in the dismissal of the
entire action without prejudice or the Court declining to exercise supplemental
jurisdiction over the Unruh Act and other state law claims, if any, and the dismissal of
any such claims pursuant to 28 U.S.C. § 1367(c).



       IT IS SO ORDERED.




 Page 2 of 2                     CIVIL MINUTES – GENERAL          Initials of Deputy Clerk bh
